Case 1:19-cv-02801-AT-SN Document 39 Filed 02/24/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
GRACIELA DONCOUSE, on behalf of herself and DOC #.
all others similarly situated, DATE FILED: _ 2/24/2020 _

Plaintiff,

-against- 19 Civ. 2801 (AT) (SN)
MATTO MGMT NY LLC and MATTO AMENDED
FRANCHISE LLC, ORDER OF REFERENCE
TO A MAGISTRATE JUDGE
Defendants.

 

 

ANALISA TORRES, District Judge:

The above entitled action is referred to Magistrate Judge Sarah Netburn for the following
purposes:

 

&] | General Pretrial (includes scheduling, discovery, (| Consent under 28 U.S.C. § 636(c) for all

 

 

 

non-dispositive pretrial motions, and settlement) purposes (including trial)
&) | Specific Non-Dispositive Motion/Dispute (1 | Consent under 28 U.S.C. § 636(c) for limited
purpose (e.g., dispositive motion, preliminary
ECF No. 38 (discovery dispute) injunction)
Purpose:
(| Ifreferral is for discovery disputes when the (| Habeas Corpus

District Judge is unavailable, the time period of
the referral:

 

 

 

& | Settlement | Social Security
O (1) | Dispositive Motion (i.e., motion requiring a
Inquest After Default/Damages Hearing Report and Recommendation)

Particular Motion:

 

 

 

 

 

 

SO ORDERED.

Dated: February 24, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge

 
